 
Exhibit 10.1

 
MURPHY OIL CORPORATION
2007 LONG-TERM INCENTIVE PLAN




SECTION 1. PURPOSE


The purpose of the Murphy Oil Corporation 2007 Long-Term Incentive plan is to
foster and promote the long-term financial success of the Company and materially
increase shareholder value by (a) motivating superior performance by means of
long-term performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by Employees, and (c)
enabling the Company to attract and retain the services of an outstanding
management team upon whose judgment, interest, and performance are required for
the successful and sustained operations of the Company.


SECTION 2. DEFINITIONS


Unless the context otherwise indicates, the following definitions shall be
applicable for the purpose of the 2007 Long-Term Incentive Plan:


“Agreement” shall mean a written agreement setting forth the terms of an Award.


“Award” shall mean any Option (which may be designated as a Nonqualified or
Incentive Stock Option), Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, Performance Unit (which may be paid in either stock or cash),
Performance Share, Dividend Equivalent, or Other Stock-Based Incentive Award, in
each case granted under this Plan.


“Beneficiary” shall mean the person, persons, trust, or trusts designated by an
Employee or if no designation has been made, the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to receive the
benefits specified under this Plan in the event of an Employee’s death.


“Board” shall mean the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended from time to time;
references to a particular section of the Code include references to regulations
and rulings thereunder and to successor provisions.


“Committee” shall mean the Executive Compensation Committee of the Board, as
from time to time constituted, or any successor committee of the Board with
similar functions. The Committee shall be constituted to comply with the
requirements of Rule 16b-3 promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, or such rule or any successor rule
thereto which is in effect from time to time.


“Common Stock” shall mean the Common Stock of the Company, $1.00 par value.


“Company” shall mean Murphy Oil Corporation, a Delaware corporation.


“Covered Employee” shall mean an Employee who, as of the date that the value of
an Award is recognizable as income, is one of the group of “covered employees,”
within the meaning of Section 162(m) of the Code, with respect to the Company.
 
 
1

--------------------------------------------------------------------------------



 
“Designated 162(m) Group” shall mean that group of persons whom the Committee
believes may be Covered Employees with respect to a fiscal year of the Company.


“Dividend Equivalent” shall mean a right to receive or accrue, to the extent
provided under the respective Award, payments equal to the dividends or property
on a specified number of shares.


“Employee” shall mean any person employed by the Company on a full-time salaried
basis or by a Subsidiary that does not have in effect for its personnel any plan
similar to the Plan, including officers and employee directors thereof.


“Grant Date” shall mean the date on which an Award is granted.


“Grantee” shall mean a person who has been granted an Award.


“Incentive Stock Option” or “ISO” shall mean an Option that is intended by the
Committee to meet the requirements of Section 422 of the Code or any successor
provision.


“Non-Employee Director” shall mean a member of the Board who is not an employee
of the Company or any affiliate or subsidiary of the Company.


“Nonqualified Stock Option” or “NQSO” shall mean an Option granted pursuant to
this Plan which does not qualify as an Incentive Stock Option.


“Normal Termination” shall mean a termination of employment (i) at normal
retirement time, (ii) for permanent and total disability, or (iii) with Company
approval, and without being terminated for cause.


“Option” shall mean the right to purchase Common Stock at a price to be
specified and upon terms to be designated by the Committee pursuant to this
Plan. An Option shall be designated by the Committee as a Nonqualified Stock
Option or an Incentive Stock Option at the time of grant.


“Option Price” shall mean the price at which a Share may be purchased by a
Grantee pursuant to an Option.


“Option Term” shall mean the period beginning on the Grant Date of an Option and
ending on the date such Option expires, terminates or is cancelled.


“Other Stock-Based Award” shall mean a right, granted under Section 12 hereof,
that relates to or is valued by reference to Shares or other Awards relating to
Shares.


“Participant” shall mean an Employee to whom an Award has been granted pursuant
to the Plan.


“Performance-Based Exception” shall mean the performance-based exception from
the tax deductibility limitations of Section 162(m)(4)(C) of the Code (including
the special provisions for Options thereunder).
 
 
2

--------------------------------------------------------------------------------



 
“Performance Measures” shall mean the performance measures as set forth in
Section 13.B of the Plan.


“Performance Period” shall mean the time period during which the performance
goals must be met.


“Performance Share” and “Performance Unit” shall have the respective meanings
set forth in Section 10 of the Plan.


“Personal Representative” shall mean the person or persons who, upon the
disability or incompetence of an Employee, shall have acquired on behalf of the
Employee by legal proceeding or otherwise the right to receive the benefits
specified in this Plan.


“Plan” shall mean this 2007 Long-Term Incentive Plan.


“Restricted Period” shall mean the period during which Shares of Restricted
Stock or Restricted Stock Units are subject to forfeitures if the conditions set
forth in the Agreement are not satisfied.


“Restricted Stock” shall mean those shares of Common Stock issued pursuant to a
Restricted Stock Award which are subject to the restrictions, terms, and
conditions specified by the Committee pursuant to Section 9.


“Restricted Stock Award” shall mean an award of Restricted Stock pursuant to
Section 9 hereof.


“Restricted Stock Unit” shall mean a right, granted in accordance with Section 9
of the Plan, to receive a Share, subject to such Restricted Period and/or
Performance Period as the Committee shall determine.


“Share” shall mean a share of Common Stock, and such other securities of the
Company as may be substituted for Shares pursuant to Section 9 hereof.


“Stock Appreciation Right” or “SAR” shall mean the right of the holder to
receive, upon exercise thereof, payment of an amount determined by multiplying:
(a) any increase in the Fair Market Value of a share of Common Stock at the date
of exercise over the price fixed by the Committee at the date of grant, by (b)
the number of shares with respect to which the SAR is exercised; provided,
however, that at the time of grant, the Committee may establish, in its sole
discretion, a maximum amount per share which will be payable upon exercise of a
SAR. The amount payable upon exercise may be paid in cash or other property,
including without limitation, shares of Common Stock, or any combination thereof
as determined by the Committee.



3

--------------------------------------------------------------------------------



SECTION 3. ADMINISTRATION


The Plan shall be administered by the Committee. In addition to any implied
powers and duties that may be needed to carry out the provisions of the Plan,
the Committee shall have all of the powers vested in it by the terms of the
Plan, including exclusive authority to select the Employees to be granted Awards
under the Plan, to determine the type, size, and terms of the Awards to be made
to each Employee selected, to determine the time when Awards will be granted,
and to prescribe the form of the Agreements embodying Awards made under the
Plan. The Committee shall be authorized to interpret the Plan and the Awards
granted under the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to make any other determinations which it
believes necessary or advisable for the administration of the Plan, and to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Committee deems
desirable to carry it into effect. Any decision of the Committee in the
administration of the Plan, as described herein, shall be final and conclusive.


The Board may from time to time remove members from the Committee or add members
thereto, and vacancies in the Committee, however caused, shall be filled by
action of the Board. The Committee shall select one if its members as chairman
and shall hold its meetings at such time and places as it may determine. The
Committee may act only by a majority of its members. The members of the
Committee may receive such compensation for their services as the Board may
determine. Any determination of the Committee may be made, without notice, by
the written consent of the majority of the members of the Committee. In
addition, the Committee may authorize any one or more of their number or any
officer of the Company to execute and deliver documents on behalf of the
Committee.


SECTION 4. EFFECTIVE DATE AND TERMINATION OF THE PLAN


The Plan was approved by the Board on February 7, 2007, effective as of February
6, 2007 (the “Effective Date”), subject to the approval by the Company’s
stockholders. All Awards granted under this Plan are subject to, and may not be
exercised or earned before, the approval of this Plan by the stockholders prior
to the first anniversary date of the effective date of the plan, by the
affirmative vote of the holders of a majority of the outstanding Shares of the
Company present, or represented by proxy, and entitled to vote, at a meeting of
the Company’s stockholders or by written consent in accordance with the laws of
the State of Delaware; provided that if such approval by the stockholders of the
Company is not forthcoming, all Awards previously granted under this Plan shall
be void. The Plan shall remain available for the grant of Awards until the tenth
(10th) anniversary of the Effective Date. Notwithstanding the foregoing, the
Plan may be terminated at such earlier time as the Board may determine.
Termination of the Plan will not affect the rights and obligations of the
Employees and the Company arising under Awards theretofore granted and then in
effect.



4

--------------------------------------------------------------------------------



SECTION 5. SHARES SUBJECT TO THE PLAN AND TO AWARDS


A. Aggregate Limits


The number of Shares issuable pursuant to all Awards under this Plan shall not
exceed one percent (1%) of the Shares issued and outstanding at the beginning of
each fiscal year as reported in the Company’s financial statements.
Notwithstanding anything in the foregoing to the contrary, the maximum number of
Shares issuable over the life of this Plan is 6,700,000. The number of Shares
available for grant under this Plan and the number of Shares subject to
outstanding Awards shall be subject to adjustment as provided in Section16. The
Shares issued pursuant to Awards granted under this Plan may be Shares that are
authorized and unissued or Shares that were reacquired by the Company, including
Shares purchased in the open market.


B. Issuance of Shares


For purposes of Section 5(A), the aggregate number of Shares issued under this
Plan at any time shall equal only the number of Shares actually issued upon
exercise or settlement of an Award under this Plan. Notwithstanding the
foregoing, Shares subject to an Award under this Plan may not again be made
available for issuance under this Plan if such Shares are: (i) Shares that were
subject to a stock-settled Stock Appreciation Right and were not issued under
the net settlement or net exercise of such Stock Appreciation Right, (ii) Shares
used to pay the exercise price of an Option, (iii) Shares delivered to or
withheld by the Company to pay the withholding taxes related an Option or a
Stock Appreciation Right, or (iv) Shares repurchased on the open market with the
proceeds of an Option exercise. Shares subject to Awards that have been
canceled, expired, forfeited or otherwise not issued under an Award and Shares
subject to Awards settled in cash shall not count as Shares issued under this
Plan. The number of Shares available for grants of all Awards other than Stock
Options and Stock Appreciation Rights shall be limited to no more than fifty
percent (50%) of the total Shares available for grant in any one fiscal year.


C. Tax Code Limits


The aggregate number of Shares subject to Awards granted under this Plan during
any calendar year to any one Employee shall not exceed 500,000 which number
shall be calculated and adjusted pursuant to Section 16 only to the extent that
such calculation or adjustment will not affect the status of any Award intended
to qualify as “performance based compensation” under Section 162(m) of the Code
but which number shall not count any tandem SARs. The maximum amount payable
pursuant to that portion of Performance Units or Other Stock-Based Incentives
granted in any calendar year to any Participant under this Plan that is intended
to satisfy the requirements for “performance based compensation” under Section
162(m) of the Code which is payable in cash shall not exceed $5,000,000.


SECTION 6. ELIGIBILITY


Any Employee who is an officer or who serves in any other key administration,
professional, or technical capacity shall be eligible to participate in the
Plan. The Committee may in any year include any Employee who the Committee has
determined has made some unusual contribution which would not be expected of
such Employee in the ordinary course of his work to receive a Grant of an Award
pursuant to the Plan.


 
5

--------------------------------------------------------------------------------



 
SECTION 7. STOCK OPTIONS


A.  Option Awards


Options may be granted at any time and from time to time prior to the
termination of the Plan as determined by the Committee. No Grantee shall have
any rights as a stockholder until said Shares have been issued. Each Option
shall be evidenced by an Agreement. Options granted pursuant to the Plan need
not be identical but each Option must contain and be subject to the terms and
conditions set forth below.


B. Option Price


The Committee will establish the exercise price per Share under each Option,
which, in no event will be less than the fair market value of the Shares on the
date of Grant; provided, however, that the exercise price per Share with respect
to an Option that is granted in connection with a merger or other acquisition as
a substitute or replacement award for options held by optionees of the acquired
entity may be less than 100% of the market price of the Shares on the date such
Option is granted if such exercise price is based on a formula set forth in the
terms of the options held by such optionees or in the terms of the agreement
providing for such merger or other acquisition. The exercise price of any Option
may be paid in Shares, cash, or a combination thereof, as determined by the
Committee, including an irrevocable commitment by a broker to pay over such
amount from a sale of the Shares issuable under an Option, the delivery of
previously owned Shares, and withholding of Shares deliverable upon exercise.


C. No Repricing


Other than in connection with a change in the Company’s capitalization (as
described in Section 16) the exercise price of an Option may not be reduced
without stockholder approval (including canceling previously awarded Options and
regranting them with a lower exercise price).


D. Provisions Applicable to Options


The date on which Options become exercisable shall be determined at the sole
discretion of the Committee and set forth in an Agreement.


E. Term of Options


The Committee shall establish the term of each Option, which in no case shall
exceed a period of seven (7) years from the Grant Date.

 
 
6

--------------------------------------------------------------------------------



 
F. Incentive Stock Options


Notwithstanding anything to the contrary in this Section 7, in the case of the
grant of an Option intending to qualify as an Incentive Stock Option: (i) if the
Employee owns stock possessing more than 10 percent of the combined voting power
of all classes of stock of the Company (a “10% Shareholder”), the exercise price
of such Option must be at least 110 percent of the fair market value of the
Shares on the date of grant and the Option must expire within a period of not
more than five (5) years from the date of grant, and (ii) termination of
employment will occur when the person to whom an Award was granted ceases to be
an employee (as determined in accordance with Section 3401(c) of the Code and
the regulations promulgated thereunder) of the Company and its Subsidiaries.
Notwithstanding anything in this Section 7 to the contrary, options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Nonqualified Stock Options) to
the extent that either (a) the aggregate fair market value of Shares (determined
as of the time of grant) with respect to which such Options are exercisable for
the first time by the Participant during any calendar year (under all plans of
the Company and any Subsidiary) exceeds $100,000, taking Options into account in
the order in which they were granted, or (b) such Options otherwise remain
exercisable but are not exercised within three (3) months of termination of
employment (or such other period of time provided in Section 422 of the Code).


SECTION 8. STOCK APPRECIATION RIGHTS


Stock Appreciation Rights may be granted to Employees from time to time either
in tandem with or as a component of other Awards granted under the Plan (“tandem
SARs”) or not in conjunction with other Awards (“freestanding SARs”) and may,
but need not, relate to a specific Option granted under Section 7. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 7 and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate. Subject to the provisions of Section 7 and
the immediately preceding sentence, the Committee may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Committee and set forth in the
applicable Agreement. Other than in connection with a change in the Company’s
capitalization (as described in Section 16) the exercise price of Stock
Appreciation Rights may not be reduced without stockholder approval (including
canceling previously awarded Stock Appreciation Rights and regranting them with
a lower exercise price).
 
 
7

--------------------------------------------------------------------------------


 

SECTION 9. RESTRICTED STOCK AND RESTRICTED STOCK UNITS


A. Grants of Awards


Restricted Stock and Restricted Stock Units may be granted at any time and from
time to time prior to the termination of the Plan as determined by the
Committee. Restricted Stock is an award or issuance of Shares the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment
and/or performance conditions) and terms as the Committee deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
and/or performance conditions) and terms as the Committee deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Agreement. Unless determined otherwise by the Committee, each Restricted
Stock Unit will be equal to one Share and will entitle a Participant to either
the issuance of Shares or payment of an amount of cash determined with reference
to the value of Shares. To the extent determined by the Committee, Restricted
Stock and Restricted Stock Units may be satisfied or settled in Shares, cash or
a combination thereof. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan need not be identical but each grant of Restricted Stock
and Restricted Stock Units must contain and be subject to the terms and
conditions set forth below.


B. Contents of Agreement


Each Agreement shall contain provisions regarding (i) the number of Shares or
Restricted Stock Units subject to such Award or a formula for determining such
number, (ii) the purchase price of the Shares, if any, and the means of payment,
(iii) the performance criteria, if any, and level of achievement versus these
criteria that shall determine the number of Shares or Restricted Stock Units
granted, issued, retainable, and/or vested, (iv) such terms and conditions on
the grant, issuance, vesting, and/or forfeiture of the Shares or Restricted
Stock Units as may be determined from time to time by the Committee, (v) the
term of the performance period, if any, as to which performance will be measured
for determining the number of such Shares or Restricted Stock Units, and (vi)
restrictions on the transferability of the Shares or Restricted Stock Units.
Shares issued under a Restricted Stock Award may be issued in the name of the
Participant and held by the Participant or held by the Company, in each case as
the Committee may provide.


C. Vesting and Performance Criteria


The grant, issuance, retention, vesting, and/or settlement of shares of
Restricted Stock and Restricted Stock Units will occur when and in such
installments as the Committee determines or under criteria the Committee
establishes, which may include Performance Measures. The grant, issuance,
retention, vesting and/or settlement of Shares under any such Award that is
based on Performance Measures and level of achievement versus such criteria will
be subject to a performance period of not less than six months. Notwithstanding
anything in this Plan to the contrary, the Performance Measures for any
Restricted Stock or Restricted Stock Unit that is intended to satisfy the
requirements for “Performance-Based Exception” under Section 162(m) of the Code
will be a measure based on one or more Performance Measures selected by the
Committee and specified when the Award is granted.
 
 
8

--------------------------------------------------------------------------------



 
D. Discretionary Adjustments and Limits


Subject to the limits imposed under Section 162(m) of the Code for Awards that
are intended to qualify as “Performance-Based Exception,” notwithstanding the
satisfaction of any performance goals, the number of Shares granted, issued,
retainable and/or vested under an Award of Restricted Stock or Restricted Stock
units on account of either financial performance or personal performance
evaluations may, to the extent specified in the Agreement, be reduced by the
Committee on the basis of such further considerations as the Committee shall
determine.


E. Voting Rights


Unless otherwise determined by the Committee, Participants holding shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those shares during the period of restriction. Participants shall have no
voting rights with respect to Shares underlying Restricted Stock Units unless
and until such Shares are reflected as issued and outstanding shares on the
Company’s stock ledger.


F. Dividends


Employees in whose name Restricted Stock is granted shall be entitled to receive
all dividends and other distributions paid with respect to those Shares, unless
determined otherwise by the Committee. The Committee will determine whether any
such dividends or distributions will be automatically reinvested in additional
shares of Restricted Stock and subject to the same restrictions on
transferability as the Restricted Stock with respect to which they were
distributed or whether such dividends or distributions will be paid in cash.
Shares underlying Restricted Stock Units shall be entitled to dividends or
dividend equivalents only to the extent provided by the Committee.


SECTION 10. PERFORMANCE UNITS AND PERFORMANCE SHARES


A. Grants of Awards


Performance Units and Performance Shares may be granted at any time and from
time to time prior to the termination of the Plan as determined by the
Committee.


B. Values/Performance Measures


The Committee shall set Performance Measures in its discretion which, depending
on the extent to which they are met, will determine the number or value of
Performance Units or Performance Shares that will be paid to the Grantee. With
respect to Covered Employees and to the extent the Committee deems it
appropriate to comply with Section 162(m) of the Code, the performance goals
shall be objective Performance Measures satisfying the requirements for the
Performance-Based Exception, and shall be set by the Committee within the time
period prescribed by Section 162(m) of the Code and related regulations.


(a.) Performance Unit. Each Performance Unit shall have an initial value that is
established by the Committee at the time of grant.
 
 
9

--------------------------------------------------------------------------------



 
(b.) Performance Share. Each Performance Share shall have an initial value equal
to the fair market value of a share at the close of business on the Grant Date.


C. Earning of Performance Units and Performance Shares


After the applicable Performance Period has ended, the Grantee who holds
Performance Units or Performance Shares shall be entitled to payment based on
the level of achievement of performance goals set by the Committee. If a
Performance Unit or Performance Share Award is intended to comply with the
Performance-Based Exception, the Committee shall certify the level of
achievement of the performance goals in writing before the Award is settled. At
the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement.


At the discretion of the Committee, a Grantee may be entitled to payment or
accrual of Dividend Equivalents with respect to Shares deliverable in connection
with grants of Performance Units or Performance Shares which have been earned
but not yet delivered to the Grantee. In addition, a Grantee may, at the
discretion of the Committee, be entitled to exercise his or her voting rights
with respect to such Shares.


SECTION 11. DIVIDEND EQUIVALENTS


The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards. Awards of Dividend Equivalents shall provide that
Dividend Equivalents shall be paid or shall accrue but not be paid unless and
until the date of issuance under the Plan of the Shares as to which such
Dividend Equivalents relate. The Committee may provide that Dividend Equivalents
shall be deemed to have been reinvested in additional Shares or additional
Awards or otherwise reinvested.


SECTION 12. OTHER STOCK-BASED INCENTIVES


The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares. Except as
provided by the Committee, Shares delivered pursuant to a purchase right granted
under this Section 12 shall be purchased for such consideration, paid for by
such methods and in such forms, including cash, Shares, outstanding Awards or
other property, as the Committee shall determine.
 
 
10

--------------------------------------------------------------------------------



 
SECTION 13. COMPLIANCE WITH SECTION 162(m) OF THE CODE


A. Section 162(m) Compliance


All Awards granted to persons in the Designated 162(m) Group may comply with the
requirements of the Performance-Based Exception; provided that to the extent
Section 162(m) of the Code requires periodic shareholder approval of Performance
Measures, such approval shall not be required for the continuation of the Plan
or as a condition to grant any Award hereunder after such approval is required.
In addition, in the event that changes are made to Section 162(m) of the Code to
permit flexibility with respect to any Award or Awards available under the Plan,
the Committee may, subject to this Section 13A., make any adjustments to such
Awards as it deems appropriate. The authority to specify which Awards are to be
granted in compliance with Section 162(m) and subject to the Performance-Based
Exception rests with the Committee.


B. Performance-Based Exception


Unless and until the Committee proposes for stockholder vote and stockholders
approve a change in the general Performance Measures set forth in this Section
13, for Awards (other than Options) designed to qualify for the
Performance-Based Exception, the Performance Measure(s) shall be chosen from
among the following:


(a) Earnings (either in the aggregate or on a per-share basis);
(b) Net income;
(c) Operating income;
(d) Operating profit;
(e) Cash flow;
(f) Stockholder returns [including return on assets, investments, equity, or
invested capital (including income applicable to common stockholders or other
class of stockholders)];
(g) Return measures (including return on assets, equity, or invested capital);
(h) Earnings before or after either, or any combination of, interest, taxes,
depreciation or amortization (EBITDA);
(i) Gross revenues;
(j) Share price (including growth measures and total stockholder return or
attainment by the Shares of a specified value for a specified period of time);
(k) Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more subsidiaries or
business units thereof;
(l) Economic value;
(m) Market share;
(n) Annual net income to common stock;
(o) Earnings per share;
(p) Annual cash flow provided by operations;
(q) Changes in annual revenues;
(r) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, objectively identified project milestones, production volume levels, cost
targets, and goals relating to acquisitions or divestitures;
 
 
11

--------------------------------------------------------------------------------


 
(s) Operational performance measures tied to refining including production
volumes, refining downtimes, environmental compliance, safety and accident
rates, and refining margins.
(t) Operational measures tied to exploration and production including changes in
proven reserves, drilling costs, lifting costs, and exploration costs.
(u) Operational measures tied to marketing and retail operations including sales
volume increases, sales volume increases per existing retail store, retail
margins, special product volumes, and increases in specific product volumes; and
(v) Operating and maintenance cost management, provided that subsections (a)
through (g) may be measured on a pre- or post-tax basis; and provided further
that the Committee may, on the Grant Date of an Award intended to comply with
the Performance-Based Exception, and in the case of other grants, at any time,
provide that the formula for such Award may include or exclude items to measure
specific objectives, such as losses from discontinued operations, extraordinary
gains or losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain or
loss. For Awards intended to comply with the Performance-Based Exception, the
Committee shall set the Performance Measures within the time period prescribed
by Section 162(m) of the Code. The levels of performance required with respect
to Performance Measures may be expressed in absolute or relative levels and may
be based upon a set increase, set positive result, maintenance of the status
quo, set decrease or set negative result. Performance Measures may differ for
Awards to different Grantees. The Committee shall specify the weighting (which
may be the same or different for multiple objectives) to be given to each
performance objective for purposes of determining the final amount payable with
respect to any such Award. Any one or more of the Performance Measures may apply
to the Grantee, a department, unit, division, or function within the Company or
any one or more affiliates; and may apply either alone or relative to the
performance of other businesses or individuals (including industry or general
market indices).


The Committee shall have the discretion to adjust the determination of the
degree of attainment of the pre-established performance goals; provided that
Awards which are designed to qualify for the Performance-Based Exception may not
be adjusted upward (the Committee shall retain the discretion to adjust such
Awards downward). The Committee may not delegate any responsibility with respect
to Awards intended to qualify for the Performance-Based Exception. All
determinations by the Committee as to the achievement of the Performance
Measure(s) shall be in writing prior to payment of the Award.


SECTION 14. TERMINATION OF EMPLOYMENT


Unless otherwise determined by the Committee at the time of grant, in the event
an Employee’s employment terminates by reason of Normal Termination, any Options
granted to such Employee which are then outstanding may be exercised at the
earlier of any time prior to the expiration of the term of the Options or within
two (2) years after termination and any shares of Restricted Stock then
outstanding shall be prorated for all restricted periods then in effect based on
the number of months of actual participation.


Unless otherwise determined by the Committee at the time of grant, in the event
an Employee’s employment is terminated by reason of death, any Options granted
to such Employee which are then outstanding may be exercised by the Employee’s
Beneficiary or the Employee’s legal representative at any time prior to the
expiration date of the term of the Options or within two (2) years following the
Employee’s termination of employment,
 
 
12

--------------------------------------------------------------------------------


 
 
whichever period is shorter, and any shares of Restricted Stock then outstanding
shall be prorated for all restricted periods then in effect based on the number
of months of actual participation.
 
Unless otherwise determined by the Committee at the time of grant, in the event
the employment of the Employee shall terminate for any reason other than the
ones described in this Section, any Options granted to such Employee which are
then outstanding shall be canceled and any shares of Restricted Stock then
outstanding as to which the Restricted Period has not lapsed shall be forfeited.


A change in employment from the Company or one Subsidiary to another Subsidiary
of the Company shall not be considered a termination.


SECTION 15. CHANGE IN CONTROL


Unless the Committee shall otherwise determine, notwithstanding any other
provision of this Plan or an Agreement to the contrary, upon a Change in
Control, as defined below, all outstanding Awards shall vest, become immediately
exercisable or payable or have all restrictions lifted as may apply to the type
of Award.


A “Change in Control” shall be deemed to have occurred if (i) any “person”,
including a “group” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Exchange Act, but excluding the Company, any of its subsidiaries or any
employee benefit plan of the Company or any of its subsidiaries or the “Murphy
Family”) is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under
the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or (ii) the stockholders of the Company shall approve a
definitive agreement (1) for the merger or other business combination of the
Company with or into another corporation a majority of the directors of which
were not directors of the Company immediately prior to the merger and in which
the stockholders of the Company immediately prior to the effective date of such
merger own less than 50% of the voting power in such corporation or (2) for the
sale or other disposition of all or substantially all of the assets of the
Company. Murphy Family means (a) the C.H. Murphy Family Investments Limited
Partnership, (b) the estate of C.H. Murphy, Jr., and (c) siblings of the late
C.H. Murphy, Jr. and his and their respective Immediate Family. “Immediate
Family” of a person means such person’s spouse, children, siblings,
mother-in-law and father-in-law, sons-in-law, daughters-in-law, brothers-in-law
and sisters-in-law.


SECTION 16. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION


In the event of any change in the Common Stock by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, reorganization,
combination, or exchange of shares, split-up, spin-off, share purchase,
liquidation or other similar change in capitalization affecting or involving the
Common Stock, or any distribution to common stockholders other than regular cash
dividends, the Committee shall make such substitution or adjustment, if any, as
it deems equitable, as to the number or kind of shares that may be issued under
the Plan pursuant to Section 4 and the number or kind of shares subject to, or
the price per share under or terms of any outstanding Award. The amount and form
of the substitution or adjustment shall be determined by the Committee and any
such substitution or adjustment shall be conclusive and binding on all parties
for all purposes of the Plan.
 
 
13

--------------------------------------------------------------------------------



 
SECTION 17. COMPLIANCE WITH LAWS AND REGULATIONS


This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in an Employee name or deliver any
Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the Committee
deems it infeasible to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, the Company and its
Subsidiaries shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained. No Option shall be exercisable and no Shares shall be issued
and/or transferable under any other Award unless a registration statement with
respect to the Shares underlying such Option is effective and current or the
Company has determined that such registration is unnecessary.


In the event an Award is granted to or held by an Employee who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Employees employed outside
their home country.


SECTION 18. WITHHOLDING


To the extent required by applicable federal, state, local or foreign law, an
Employee shall be required to satisfy, in a manner satisfactory to the Company,
any withholding tax obligations that arise by reason of an Option exercise,
disposition of Shares issued under an Incentive Stock Option, the vesting of or
settlement of an Award, an election pursuant to Section 83(b) of the Code or
otherwise with respect to an Award. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until such obligations are satisfied. The Committee may
provide for or permit the minimum statutory withholding obligations to be
satisfied through the mandatory or elective sale of Shares and/or by having the
Company withhold a portion of the Shares that otherwise would be issued to him
or her upon exercise of the Option or the vesting or settlement of an Award, or
by tendering Shares previously acquired.


SECTION 19. AMENDMENT OF THE PLAN OR AWARDS


The Board may amend, alter or discontinue this Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 16, no such
amendment shall, without the approval of the stockholders of the Company:
 
 
14

--------------------------------------------------------------------------------



 
(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;


(b) reduce the price at which Options may be granted below the price provided
for in Section 7;


(c) reduce the exercise price of outstanding Options;


(d) extend the term of this Plan;


(e) change the class of persons eligible to be Participants;


(f) otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements; or


(g) increase the individual maximum limits in Section 5(c) and 5(d).


No amendment or alteration to the Plan or an Award or Agreement shall be made
which would impair the rights of the holder of an Award, without such holder’s
consent, provided that no such consent shall be required if the Committee
determines in its sole discretion and prior to the date of any change of control
that such amendment or alteration either is required or advisable in order for
the Company, the Plan or the Award to satisfy any law or regulation or to meet
the requirements of or avoid adverse financial accounting consequences under any
accounting standard.


SECTION 20. MISCELLANEOUS PROVISIONS


(a) No Employee or other person shall have any claim or right to be granted an
Award under the Plan and no Award shall confer any right to continued
employment.


(b) An Employee’s rights and interest under the Plan or any Award may not be
assigned or transferred in whole or in part, either directly or by operation of
law or otherwise (except in the event of death, to the Beneficiaries or by will
or the laws of descent and distribution), including, but not by way of
limitation, executive, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner, and no such right or interest of any Employee in the Plan or
in any Award shall be subject to any obligation or liability of such individual.


(c) The expense of the Plan shall be borne by the Company.


(d) Awards granted under the Plan shall be binding upon the Company, its
successors and assigns.


(e) Nothing contained in this Plan shall prevent the Board of Directors from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval of any such additional arrangement is required.
 
 
15

--------------------------------------------------------------------------------


 
(f) The Board intends that, except as may be otherwise determined by the
Committee, any Awards under the Plan satisfy the requirements of Section 409A of
the Code and related regulations and Treasury pronouncements (“Section 409A”) to
avoid the imposition of any taxes, including additional income taxes,
thereunder. If the Committee determines that an Award, Agreement, payment
distribution, deferral election, transaction or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a Grantee
to become subject to Section 409A. unless the Committee expressly determines
otherwise, such Award, Agreement, payment distribution, deferral election,
transaction or other action or arrangement shall not be undertaken and the
related provision of the Plan and/or Award Agreement will be deemed modified,
or, if necessary, rescinded in order to comply with the requirements of Section
409A which is to be paid out when vested, such payment shall be made as soon as
administratively feasible after the Award became vested, but in no event shall
such payment be made later than 2½ months after the end of the calendar year in
which the Award became vested unless otherwise permitted under the exemption
provisions of Section 409A.


SECTION 21. GOVERNING LAW


The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the State of Delaware.
 
 
16
 
 